DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 2/5/21 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOMIUCHI et al. (US 2018/0204870, hereinafter, Momiuchi) in view of Kang et al. (US 2019/0074251, hereinafter, Kang.)
In regard to claim 1, in figs. 1-3A, Momiuchi discloses a die-wrapped packaged device 10 (para [0028]), comprising:
at least one flexible substrate, or circuit, 103-1, 103-2, having a top side and a bottom side that has lead terminals 107-1, 108, for example, (para [0030]), wherein the top side has outer positioned die bonding features 108, and

at least one die 101, or sensor, (para [0031]) comprising a substrate having a back side and a topside semiconductor surface including circuitry thereon having nodes coupled to bond pads 106-1, 106-2 (para [0030]),
wherein one of the sides of the die is mounted on the top side of the flexible circuit, and
wherein the flexible substrate has a sufficient length relative to the die so that the flexible substrate wraps to extend over at least two sidewalls of the die onto the top side of the flexible substrate and so that the die bonding features contact the bond pads (fig. 1.)
Momiuchi, however, does not clearly show the bonding feature coupled by traces to through-vias that couple through a thickness of the flexible substrate to the lead terminals.
Kang, in fig. 1B, for example, discloses an analogous device including a semiconductor device 212 (para [0047]) formed on a base layer 110 of a substrate 100 (para [0022]) including terminals 120 that connects to the traces HIF (para [0048]) to the chip through the vias as shown in fig. 1b in order to provide electrical connection to external device. This is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to provide the connection was taught in order to take the advantage.
Regarding claim 2,wherein the flexible substrate comprises a plurality of the flexible substrates 103-1 and 103-2 each wrapped over at least one of the two sidewalls of the die. Fig. 1.
Regarding claim 3, wherein the die bonding features comprise solder bumps 1018 as mentioned above (see also para [0030] or Kang’s para [0023].)
Regarding claim 7, wherein the flexible substrate does not fully cover an area on the side of the die. See Momiuchi’s fig. 1.

Regarding claim 10, the die comprises a sensor (Momiuchi’s para [0029]).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momiuchi and Kang as applied to claim 1 above, and further in view of Hazeyama et al. (US 2006/0049495, hereinafter, Hazeyama.)
In regard to claim 4, the above combination discloses all of the claimed limitations as mentioned. Momiuchi also further discloses that the flexible substrate is a circuit substrate and is made of insulating material. The combination, however, does not specifically disclose the exact insulating materials as current claimed, polymer substrate, metal foil, for example.
Hazeyama, in fig. 10, discloses an analogous package 301 (para [0014]) including a semiconductor device 6 (fig. 10) on a flexible substrate 101 (para [0014]) and the substrate is a laminated substrate made of metal foil (para [0060]) in order to control the CTE constant between the substrate and the chip and facilitate the bending and adhesion (para [0060]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was made to appreciate that the insulating material could be made by insulating resin and metal foil as taught in order to take the advantage.
Regarding claim 5, Hazeyama further discloses wherein the die comprises two or more stacked die bonded to one another, chips 6a and 6b (fig. 18.)
Regarding claim 6, Hazeyama further discloses wherein the die-wrapped packaged device comprises at least two of the die-wrapped packaged devices vertically stacked on one another, packages 301a-d (fig. 19.)

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momiuchi and Kang as applied to claim 1 above, and further in view of Chang et al. (US 2018/0068983, hereinafter, Chang.)
Regarding claim 11, the above combination discloses all of the claimed limitations as mentioned, except wherein the die comprises multiple of the die positioned side-by-side. It should be noted the structure as claimed is known in the art since it provides more volume of the package as whole and also facilitate the packaging process. It is common in the art. For example, Change, in fig. 2F, discloses an analogous package including a stacked structure where the chip packages formed on top each other and also side-by-side, the chip 22. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the stacked structure as taught in order to take the advantage.
Claims 23-24 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (see below) as applied to claim 22 above, and further in view of Momiuchi.
Regarding claims 23 Yang discloses all of the claimed limitations as mentioned below, except wherein the flexible substrate comprises a plurality of the flexible substrates each wrapped over at least one of the two sidewalls of the die.
Momiuchi, as mentioned above, discloses all of the claimed limitations and further teaches the substrates 103-1 and 103-2 cover the sides of the die 101, fig. 1, in order to avoid expansion from the heat during a long operation period. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use separate substrates as taught in order to take the advantage.
Regarding claim 24, Momiuchi further discloses wherein the die bonding features comprise an solder bumps 107-1, 107-2, fig. 1.
Regarding claims 29-31, see the above discussions regarding claims 8-10.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 22 below, and further in view of Hazeyama.

Regarding claim 27, in a similar manner, Hazeyama further discloses wherein the die-wrapped packaged device comprises at least two of the die-wrapped packaged devices 301a-301d vertically stacked on one another. Fig. 19.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Momiuchi as applied to claims 22-23 above, and further in view of Chang.
Regarding claim 32, the above discussion regarding claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2009/0146300.)
In regard to claim 22, in fig. 4, Yang discloses package device 100 (para [0028]), comprising:
a semiconductor die, or semiconductor chip,  130 (para [0028])comprising a substrate having a back side 130b, or inactive surface (para [0022]) and a topside semiconductor surface, or active surface 130a (para [0022]) including circuitry thereon having nodes coupled (under, a node could be a trace that connects to the pad) to bond pads 132 (para [0022]) ; and 
a flexible substrate 110 (para [0023]) having a sufficient length relative to the die so that the flexible substrate wraps to extend over at least two sidewalls of the die onto the top side of the 
Regarding claim 25, wherein the flexible substrate comprises a polymer (para [0023].)
Regarding claim 28, wherein the flexible substrate does not fully cover an area on the side of the die. Fig. 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Ohno et al. (US 2005/0161793) AND HORIKAWA et al. (US 2019/0198411.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN W HA/               Primary Examiner, Art Unit 2814